Citation Nr: 1222441	
Decision Date: 06/27/12    Archive Date: 07/10/12

DOCKET NO.  03-27 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to a rating higher than a schedular 20 percent rating for diabetes mellitus with peripheral vascular disease on an extraschedular basis.  



REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and C. W.

ATTORNEY FOR THE BOARD

P. Childers, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1970 to April 1990.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in June 2002 of a Department of Veterans Affairs (VA) Regional Office (RO).    

In the rating decision in June 2002, the RO assigned a single rating for diabetes mellitus with peripheral vascular disease and peripheral neuropathy under Diagnostic Code 7913.  While on appeal in a rating decision in June 2003, the RO increased the rating for diabetes mellitus with peripheral vascular disease and peripheral neuropathy under Diagnostic Code 7913 to 40 percent, effective December 15, 2000, the date of receipt of the claim for service connection.  

In November 2005, the Veteran appeared at a hearing before a Veterans Law Judge. The transcript of the hearing is in the Veteran's file.

In May 2006, the Board remanded the claim for increase for diabetes mellitus so that the RO could adjudicate whether separate ratings were warranted for peripheral neuropathy as a complication of diabetes mellitus.

While on appeal in a rating decision in September 2009, the RO granted separate 10 percent ratings for peripheral neuropathy of the right and left upper extremities and of the right and left lower extremities under Diagnostic Code 8519, effective December 15, 2000, and assigned a separate 20 percent rating for diabetes mellitus with peripheral vascular disease under Diagnostic Code 7913.






In April 2010, the Board notified the Veteran that the Veterans Law Judge, who conducted the hearing in 2005 November 2005 had retired and offered the Veteran the opportunity for another Board hearing.  In May 2010, the Veteran stated that he did not wish to appear at another hearing, and requested that his claims be decided on the evidence of record.

In October 2010, the Board denied the claim for an initial rating higher than 20 percent for diabetes mellitus on a schedular basis, and then remanded the claim for consideration of an extraschedular rating.  

In November 2011, the issue of an extraschedular evaluation under 38 C.F.R. §3.321(b) was referred to VA's Director of Compensation and Pension Service.  No further action to ensure compliance with the Board's October 2010 remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

Throughout the appeal period, diabetes mellitus with peripheral vascular disease has been manifested by intractable hyperglycemia, which renders impractical the application of the schedular criteria for the next higher rating. 


CONCLUSION OF LAW

The criteria for an extraschedular rating higher of 40 percent for diabetes mellitus with peripheral vascular disease have been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 3.321 (2011) 





The Veterans Claims Assistance Act of 2000 (VCAA)


The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

On the initial rating claims, the RO provided pre-adjudication VCAA notice by letter, dated in March 2001, on the underlying claim of service connection.  Where, as here, service connection has been granted and the initial disability ratings have been assigned, the claim of service connection has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.

Once the claim of service connection has been substantiated, the filing of a notice of disagreement with the RO's decision rating the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice. Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in the claim for initial higher ratings, following the initial grant of service connection.  Dingess at 473; Dunlap v. Nicholson, 21 Vet. App. 112, 116- 117 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service treatment records, VA records, and private medical records. The Veteran was also afforded VA examination.  In 2011, the Board referred the matter of an extraschedular rating to the Director of VA Compensation and Pension Service.

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.








REASONS AND BASES FOR FINDING AND CONCLUSION

Facts

The Veteran was diagnosed with diabetes mellitus in 1995.  

VA records show the Veteran was on insulin in September 2000, when his blood sugar level was in the 300s.  In October 2000, the glucose level remained poorly controlled despite attempts to control diabetes with diet.

The Veteran's claim of service connection for diabetes was received by VA on December 15, 2000.  

VA records show that in January 2001 the Veteran enrolled in a group class for diabetes.  In February 2001, the Veteran's diabetes was described as noninsulin dependent.  

In March 2001, the Veteran sought emergency care twice at a military installation due to high blood sugar levels of 500+, 334, 324, and 207.  The diagnosis was hyperglycemia.  

VA records in April 2001 document blood sugar levels from 247 to 252.  In June 2001, the Veteran was hospitalized for 13 days for blood sugar greater than 300. 

In June 2001, the Veteran was referred to a VA endocrine specialist, because the Veteran's diabetes was out of control and even with regular insulin his blood sugar level was in the 300s.

In July 2001, records of a VA Endocrine Clinic show that the Veteran was using insulin and other agents to control his diabetes mellitus.  It was noted that the Veteran had no hypoglycemic episodes in 4 weeks.  An additional type of insulin was added to the treatment regime.  


VA records show that in July 2001 the Veteran's diabetes was in poor control with insulin.  Blood sugars were running between 131 to the 300s.  Treatment regime included insulin before meals.  In August 2001, the Veteran was using regular insulin before meals.  The diagnosis was poorly controlled Type 2 diabetes. 

In October 2001, the Veteran sought emergency care at a military installation for a blood sugar level of 500+.  The diagnosis was hyperglycemia.    

VA records show that in October 2001 the Veteran's blood sugar level ranged from the 300s to the 400s.  Treatment regime insulin 3 times a day.

On VA examination in November 2001, the Veteran complained of tingling and numbness in the lower extremities.  Blood sugar level was 132.  The diagnoses were diabetes mellitus and diabetic peripheral neuropathy.  

In February 2002 and in March 2002, the Veteran sought emergency care for hyperglycemia.  

VA records show that in March 2002 the Veteran's diabetes was described as "brittle."  His blood sugar level was e running in the 400s.  The treatment regime consisted of insulin and an oral agent.  The diagnosis was poorly controlled insulin-dependent diabetes, despite large amounts of insulin.  

On VA examination in March 2002, the Veteran was evaluated for intermittent claudication. The diagnosis was peripheral vascular disease due to diabetes, but not likely the cause of the intermittent pain in the lower extremities.  Diagnostic testing was not available, such as the ankle-brachial index, because of an implant stimulator for Parkinson's disease. 

VA records in May 2002 show the Veteran's treatment regime included regular insulin three times per day before meals.  In May 2002, he was hospitalized for diabetes. 


In a rating decision June 2002, the RO granted service connection for diabetes mellitus with peripheral vascular disease and peripheral neuropathy and assigned a 20 percent rating effective from the date of the claim of service connection December 15, 2000.  

VA records show that in July 2002 it was recommended that the Veteran exercise 3 times a week.  In October 2002, it was noted that the Veteran was exercising 3 times a week. 

VA records show that January 2003 the Veteran became very insulin resistant due to a brain implant for Parkinson's disease.  In February2003, the blood sugar level was 575.  In March 2003, the Veteran was hospitalized to better control his hyperglycemia.  In April 2003, the diagnosis was uncontrolled diabetes mellitus and peripheral neuropathy.  In May 2003, it was noted that improvements in exercise and weight reduction would improve the Veteran's quality of life.  

VA records show that in July 2003 it was noted that the Veteran exercised daily by walking for a mile.  In October 2003 and in December 2003, it was noted that the Veteran had been to the emergency room because of hyperglycemia.  It was noted that the Veteran had a history of controlling his blood sugar for the short term, but he then missed appointments and returned with elevated sugar levels. The diagnosis was suboptimal control of glucose.  In August 2004, it was noted that the Veteran had lost 16 pounds by dieting over n two months, but his glucose still remained at 200.  

VA records show that in September 2004 the Veteran was encouraged to exercise a minimum of three times a week.  In November 2004, on neurological evaluation, the reflexes were normal.  Also in November 2004, it was noted that the Veteran's poorly controlled diabetes was likely due to diet, noncompliance, obesity, and a lack of exercise. 




In September 2004 and in November 2004, the Veteran was for urgent care at a military installation for hyperglycemia.  

A VA medical history printout in November 2004 chronicled the following diabetic clinic appointments: November 2000; May and October 2002; January, February, March, April (x2), June, July, August, September, October, and December 2003; and February, April, and September of 2004.  The printout also shows inpatient treatment for uncontrolled diabetes in March 2003.

On VA examination in September 2005, the Veteran stated that he watched what he ate, but he was not on a restricted diet, and that he was able to walk about a half mile a day and that exercise and exertion were not precluded.  The VA examiner noted that the Veteran was on both oral medication and injected insulin, and visited his diabetic care provider every two months.  The pertinent finding was peripheral neuralgia and neuritis, affecting the lower extremities and the diagnosis was peripheral neuropathy. 

VA records show that in October 2005 the Veteran was placed in an intensive insulin management program via data communicated from his home to VA by a Care Coordination Home Telehealth monitor.  The Veteran was to send data daily and a health care coordinator who would monitor the data and a primary care physician would be notified of Veteran's health data monthly and as required.  

In October 2005, the Veteran was taking two types of insulin, four times per day.  

In October 2006 and January 2007 the Veteran sought emergency care for hyperglycemia.  

VA records in January 2007 show that the Veteran was on large insulin dose with poor control of diabetes.  In September 2007, the Veteran's diabetes was still being monitored via the care coordination and home telehealth program.



In December 2007 and September 2008, the Veteran sought emergency care for hyperglycemia.  

On VA examination in April 2009, the Veteran's medical history included hypoglycemic episodes in August 2006 and in November 2007. There was no history of hospitalization for ketoacidosis or for hypoglycemic reaction.  The VA examiner noted that the Veteran has had problems controlling his diabetes for years despite adhering to a diet and to exercise.  The VA examiner noted: that the Veteran's physical exercise had been curtailed because of frequent falls due to Parkinson's diseased and diabetes; that the Veteran's diabetes was difficult to control due to Parkinson's disease and he frequently experiences episodes of hyperglycemia, requiring emergency care, but not hospital admission, except once in 2001 and in once in 2003; and that the Veteran had episodes of hypoglycemia, which did not require hospitalization. 

On the question of whether the Veteran's diabetes required regulation of activities, on VA examination in April 2009, the VA examiner stated that nowhere in the record was the Veteran advised to restrict his activities, rather the record shows that the Veteran was encouraged to exercise to help control his diabetes. The VA examiner then expressed the opinion that it was less likely as not that diabetes required regulation of activities because exercise is part of the treatment for diabetes as exercise decreases blood glucose. 

In a decision in October 2010, the Board denied the claim for a schedular rating higher than 20 percent for diabetes mellitus, type II, under Diagnostic Code 7913, and remanded the claim for consideration of an extraschedular rating by the VA's Director of Compensation and Pension Service.







In February 2012, the VA's Director of Compensation and Pension Service noted that the Veteran's blood sugar levels have been uncontrolled since 2000, and that it had been reported on several occasions that the uncontrolled diabetes was due to the Veteran's failure to maintain a proper diabetic diet, lack of exercise, and missed appointments.  The VA Director of Compensation and Pension Service concluded that the totality of the evidence did not support a finding that the Veteran's service-connected diabetes was so exceptional or unusual as to render the use of the regular rating schedule standards impractical, citing the criteria for the next higher schedular rating, 40 percent, under Diagnostic Code 7913, namely regulation of activities, and Camacho v. Nicholson, 21 Vet. App. 360, 365 (2007) (medical evidence is required to establish that occupational and recreational activities have been restricted under Diagnostic Code 7913).

Extraschedular Rating

Analysis 

Diabetes mellitus is currently rated 20 percent under Diagnostic Code 7913.  Under Diagnostic Code 7913, the criteria for a 20 percent rating are insulin and restricted diet; or, an oral hypoglycemic agent and restricted diet.  The criteria for a 40 percent rating are insulin, restricted diet, and regulation of activities.  The criteria for a 60 percent are insulin, restricted diet, and regulation of activities, with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  38 C.F.R. § 4.119.  

Regulation of activities means avoidance of strenuous occupational and recreational activities.  See 61 Fed. Reg. 20,440, 20,446 (May 7, 1996) (defining "regulation of activities," as used by VA in Diagnostic Code 7913).  




Medical evidence is required to establish that occupational and recreational activities have been restricted under Diagnostic Code 7913.  Camacho v. Nicholson, 21 Vet. App. 360, 365 (2007) (citing 61 Fed. Reg. 20,440)). 

As Diagnostic Code 7913 involves successive rating criteria, the provisions of 38 C.F.R. § 4.7, that is, where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating, do not apply.  See Tatum v. Shinseki, 23 Vet. App. 152, 154-56 (2009) (citing Camacho, 21 Vet. App. at 366-367).

Peripheral vascular disease is analogous to arteriosclerosis obliterans.  The criteria for a compensable rating, 20 percent, are claudication on walking more than 100 yards and diminished peripheral pulses, or an ankle/brachial index of 0.9 or less. 38 C.F.R. § 4.104, Diagnostic Code 7114.  On VA examination in March 2002, the Veteran was evaluated for intermittent claudication.  The diagnosis was peripheral vascular disease due to diabetes, but not likely the cause of the intermittent pain in the lower extremities.  Diagnostic testing was not available, such as the ankle/brachial index, because of an implant stimulator for service-connected Parkinson's disease.

VA's Schedule for Rating Disabilities will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  

Under 38 C.F.R. § 3.321(b)(1), to accord justice, in an exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director of Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability. 





The governing norm in these exceptional cases is: a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.

In its decision in October 2010, the Board denied the claim for an initial rating higher than 20 percent for diabetes mellitus with peripheral vascular disease on a schedular basis.  

As the Board cannot make a determination as to an extraschedular rating in the first instance, the Board remanded the case to the RO to refer the claim to VA's Director of Compensation and Pension Service for consideration of an extraschedular rating. 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996).

In February 2012, the VA Director of Compensation and Pension Service determined that an extraschedular rating was not warranted.

As the procedural development required by 38 C.F.R. § 3.321(b)(1) has been completed, namely, referral of the case to VA's Director of Compensation and Pension Service for consideration of extraschedular evaluation in the first instance, the case has been returned to the Board for its review. 

In Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009), the United States Court of Appeals for Veterans Claims provided a sequential three-step analysis to determine whether an extraschedular rating is warranted. 








Step one is to determine whether the schedular rating adequately contemplates a claimant's disability picture.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral to the Director of the Compensation and Pension Service for consideration of an extraschedular rating is required.  

In the Board's remand, although not completely articulated, the rationale for the referral for extraschedular consideration was that the intractable, uncontrolled hyperglycemia was not encompassed in the criteria for the next higher rating under Diagnostic Code 7913.  In other words, the Veteran had symptomatology not contemplated by the Rating Schedule, that is, intractable and uncontrolled diabetes without medical evidence of regulation of activities as required under Camacho.  And under Tatum the Board was precluded from applying 38 C.F.R. § 4.7 and could not find that the disability picture more nearly approximated the criteria for the next higher rating, 40 percent, under Diagnostic Code 7913. 

Therefore with respect to the first step of Thun, the Board finds that available schedular rating of 40 percent does not adequately encompass the Veteran's disability picture. 

Whereas here, the schedular rating of 40  percent does not encompass the disability picture, then on step two, the question is whether there is exceptional disability picture, such as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 








While the Veteran has had a total disability rating for compensation based on individual unemployability since December 2000, the Board finds that the level of intensive management required to control the Veteran's diabetes, including frequent visits for emergency care, is analogous to marked interference with employment to render impractical the application of the regular schedular criteria for a 40 percent rating. 

A higher extraschedular rating is not warranted in the absence of episodes of ketoacidosis or hypoglycemia under Diagnostic Code 7913.

The Board has already completed the third step of the Thun analysis, when it referred the claim to the Director of the Compensation and Pension Service for an extraschedular rating. 

Accordingly, the Board determines that throughout the period of the appeal an extraschedular rating of 40 percent for diabetes mellitus with peripheral vascular disease under Diagnostic Coder 7913, applying 38 C.F.R. § 3.321(b)(1), is warranted. 

Total Disability Rating for Compensation based on Individual Unemployability

The issue of a total disabled rating for compensation based on individual unemployability is not raised, because throughout the period of the appeal the Veteran has been rated total disabled based on individual unemployability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (in a claim for increase, where the Veteran expressly raises a claim for a total disability rating on the basis of individual unemployability or the claim is reasonably raised by the record, the claim is not a separate claim, but a part of a claim for increase).

(The Order follows on the next page.).






ORDER

An extraschedular rating of 40 percent for diabetes mellitus with peripheral vascular disease is granted, subject to the law and regulations governing the award of monetary benefits.



____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


